Citation Nr: 0310221	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  96-31 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for organic brain 
syndrome, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from December 1974 to June 
1977, with 3 years and 14 days of prior active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  May 1996 by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In August 1997 and June 2000, the Board remanded the issues 
on appeal to the RO.  The case was most recently returned to 
the Board in October 2002.



FINDINGS OF FACT

Without good cause, the veteran failed to report for a 
medical examination which was necessary to establish 
entitlement to an increased evaluation for organic brain 
syndrome and to TDIU.


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 30 percent for 
organic brain syndrome and entitlement to TDIU are not 
warranted.  38 C.F.R. § 3.655 (2002); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
January 2003, having determined that additional medical 
findings were needed to substantiate the veteran's claims, 
the Board notified the veteran that a medical examination 
would be scheduled and that it was important to his appeal to 
report for the examination.  The veteran did not report for 
the scheduled examination, and he did not state a cause for 
his failure to report either to the VA Medical Center or to 
the RO.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claims on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

A regulation provides that, when a claimant, without good 
cause, fails to report for a necessary examination, a claim 
for an increased evaluation shall be denied.  38 C.F.R. 
§ 3.655 (2002).  The veteran was notified of the terms of 
this regulation in the Board's letter to him of January 3003.  
The Board notes that both of the veteran's claims on appeal 
are claims for increased evaluation, in that a claim of 
entitlement to TDIU is a claim for increased compensation 
based on unemployability.  The Board determined that a 
medical examination was necessary to evaluate the veteran's 
service connected organic brain syndrome and to determine his 
entitlement to TDIU.  A VA brain and spinal cord examination 
was scheduled for February 13, 2003, by the Wichita, Kansas, 
VA Medical Center (VAMC), which notified the veteran at his 
address of record where and when to report.  The veteran 
failed to report for the scheduled examination.  He did not 
contact the VAMC to request a postponement or rescheduling of 
the examination, and he has not stated to the VAMC, the RO, 
or the Board a reason why he failed to report for the 
examination.  The Board must, therefore, find that the 
veteran, without good cause, failed to report for an 
examination which was necessary to establish entitlement to 
an evaluation in excess of 30 percent for organic brain 
syndrome and to TDIU.  For that reason, the veteran's claims 
on appeal must be denied.  See 38 C.F.R. § 3.655 (2002).

The United States Court of Appeals for Veterans Claims has 
held that, in a case where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law, see  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), and the veteran's claims on appeal 
are being denied on that basis.





ORDER


An increased evaluation for organic brain syndrome is denied.

A total disability evaluation based on individual 
unemployability due to service connected disabilities is 
denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

